Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 17, 2016

The Court of Appeals hereby passes the following order:

A15A2338. CHATHAM COUNTY v. HABERSHAM et al.

      In January 2015, the plaintiffs brought this action alleging a claim of
negligence against Chatham County, among other defendants. The following month,
Chatham County filed a motion that, among other things, asked the trial court to
“dismiss [the] County as a party respondent” on the ground that the action against it
was barred by the doctrine of sovereign immunity. On April 20, 2015, the trial court
heard argument on the issue and ruled from the bench, denying the County’s motion.
On May 1, 2015, the trial court entered an order stating that, “having read and
considered [the] County’s Motion to Dismiss, and having heard oral arguments of
respective counsels on April 20, 2015, the Court finds good and sufficient cause to
DENY [the] County’s Motion to Dismiss.” The County appeals from this ruling.


      However, on April 28, 2015, the plaintiffs amended their complaint to allege
additional claims against the County and the other defendants, including a claim for
breach of a written contract to which sovereign immunity would not be a defense. See
Layer v. Barrow County, 297 Ga. 871 (1) (778 SE2d 156) (2015) (“sovereign
immunity has been waived for ‘action[s] ex contractu for the breach of any written
contract’”), citing Ga. Const. of 1983, Art. I, Sec. II, Par. IX (c) (emphasis omitted).
See generally OCGA § 9-11-15 (a) (permitting party to amend pleading without leave
of court at any time before entry of pretrial order). Consequently, by the time the trial
court entered his ruling on the County’s request to be dismissed from the action on
sovereign immunity grounds, the claims alleged in the action had changed to include
a claim not subject to the County’s motion. The question presented in the motion –
whether the County would have been entitled to dismissal from the action, had the
action still asserted only the original negligence claim – became “an abstract question
not arising upon existing facts or rights[.]” Scarbrough Group v. Worley, 290 Ga.
234, 236 (719 SE2d 430) (2011) (citation, punctuation omitted; emphasis in original).
Because the trial court’s decision resolved an abstract question, this appeal from that
decision is moot. Id.


      An appeal is dismissed when “the questions presented have become moot.”
OCGA § 5-6-48 (b) (3). Our Supreme Court has held that “the dismissal of a moot
appeal is mandatory.” Scarbrough Group, 290 Ga. at 236 (citations omitted).
Accordingly, we hereby DISMISS this appeal.

                                        Court of Appeals of the State of Georgia
                                                                             03/17/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.